The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 09/10/2020.
4.	Claims 1-11, 13, 16, 21, and 24-25 are currently pending.
5.	Claims 1, 11, 16, and 24 have been amended.
6.	Claims 12, 14-15, 17-20, and 22-23 have been cancelled.
7.	Claim 25 has been added.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 16, 21, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 16:
	Claim 16 recites “wherein at least one of the first grid plate or the second grid plate has a cross-section with a varying thickness profile”. However, the claim later recites “wherein each of the at least one of the first grid plate or the second grid plate has a first surface with a generally flat profile and a second surface with a continuously concave profile”. These limitations are contradictory. For purposes of prosecution on the merits, examiner is interpreting the first limitation to mean “wherein each of the at least one of the first grid plate or the second grid plate has a cross-section with a varying thickness profile”.
Regarding claims 21 and 24-25:
	Claims 21 and 24-25 are rejected at least based on their dependency from claim 16.

Claim Rejections - 35 USC § 103
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-3, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu (US 6,162,323) in view of Singh et al (US 2014/0302680).
Regarding claim 1:
	Koshimizu teaches a plasma processing apparatus (apparatus, 700) [fig 5 & col 10, lines 65-67], comprising: a plasma chamber (plasma generating space, 132), the plasma chamber (132) having a dielectric side wall (dielectric wall, 108) [fig 5 & col 5, lines 64-67 and col 11, lines 1-7]; a gas supply channel (gas supply line, 136) operable to introduce a process gas (gas) into the plasma chamber (plasma generating space, 132) [fig 5 & col 6, lines 3-11 and col 11, lines 1-7]; an inductive plasma source (RF antenna, 110) disposed about the dielectric side wall (arranged on the dielectric wall, 108), the inductive plasma source (110) comprising an induction coil (antenna) [fig 5 & col 5, lines 16-25 and col 11, lines 1-7]; a processing chamber (processing space, 134) separated from the plasma chamber (plasma generating space, 132) [fig 5 & col 5-6, lines 64-2 and col 11, lines 1-7]; a separation grid (grid electrode, 706) separating the plasma chamber (132) and the processing chamber (134), the separation grid (grid 
	Koshimizu does not specifically teach a temperature control system configured to regulate the temperature of the separation grid to affect the uniformity of a plasma process on a substrate.  
	Singh teaches a temperature control system (embedded cooling channels and/or heating elements) configured to regulate the temperature of the separation grid (plasma grid) to affect the uniformity of a plasma process on a substrate (tune conditions in the lower plasma zone) [0048].  
	Koshimizu and Singh are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the separation grid of Koshimizu with the temperature control system of Singh to allow for precise temperature control which permits close control over the particle and wall conditions [Singh – 0048].
The claim limitations “operable to induce a plasma in the plasma chamber when energized with RF energy” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Finally, although taught by the cited prior art, the claim limitations “to affect the uniformity of a plasma process on a substrate” are functional limitations and do not In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claim 2:
Modified Koshimizu teaches the temperature control system comprises one or more temperature control units embedded in the separation grid (embedded cooling channels and/or heating elements) [Singh - 0048].  
Regarding claim 3:
Modified Koshimizu teaches the temperature control units (embedded cooling channels and/or heating elements) comprise one or more heating elements (heating elements) [Singh – 0048].  
Regarding claim 7:
Modified Koshimizu teaches the temperature control units (embedded cooling channels and/or heating elements) comprise one or more fluid channels (cooling channels) [Singh – 0048].  
Regarding claim 11:
Koshimizu teaches a separation grid (grid electrode, 706) for a plasma processing apparatus (700) [fig 5 & col 11, lines 1-19], the separation grid (706) comprising: a first grid plate (704) having one or more first holes therethrough (through holes, 705) [fig 5 & col 11, lines 1-30]; Page 3 of 13a second grid plate (702) having one or more 
	Koshimizu does not specifically disclose one or more temperature control units embedded in the separation grid, wherein the one or more temperature control units comprise one or more heating elements, each heating element formed from a conductive material and configured to heat up when an electrical current flows through the heating element.
Singh teaches one or more temperature control units (embedded cooling channels and/or heating elements) embedded in the separation grid (plasma grid), wherein the one or more temperature control units (embedded cooling channels and/or heating elements) comprise one or more heating elements (heating elements), each heating element (heating elements) formed from a conductive material (necessarily thermally conductive) [0048].
	Koshimizu and Singh are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the separation grid of Koshimizu with the temperature control system of Singh to allow for precise temperature control which permits close control over the particle and wall conditions [Singh – 0048]. Moreover, heating elements allow for the grid to be maintained hot to reduce the deposition on the grid and ensure that the 
The claim limitations “operable to accommodate a single flow of neutral species from a plasma” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Finally, although taught by the cited prior art, the claim limitations “to allow passage of neutral species associated with the single flow of neutral species from the plasma” and “configured to heat up when an electrical current flows through the heating element” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
13.	Claims 4-6, 8-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu (US 6,162,323) in view of Singh et al (US 2014/0302680) as applied to claims 1-3, 7, and 11 above, and further in view of Dhindsa et al (US 2009/0111276).
The limitations of claims 1-3, 7, and 11 have been set forth above.
Regarding claim 4:
Modified Koshimizu teaches the temperature control system comprises: one or more controllers (system controller may perform the methods described – i.e. the temperature control method described in 0048) [Singh - 0048, 0087]; and one or more temperature sensors (temperature measurement device) [Singh – 0048]. 
Although the following limitations describe basic feedback which are likely implied by the disclosure of modified Koshimizu (Singh), modified Koshimizu does not specifically disclose “the one or more controllers are configured to control an electrical current provided to the one or more heating elements based at least in part on the signal indicative of the temperature of the separation grid”.
Dhindsa teaches one or more controllers (controller, 230) are configured to control an electrical current provided to the one or more heating elements (via power supply 260) based at least in part on the signal (input signal) indicative of the temperature of the separation grid (temperature of any one of the regions) [fig 3B-4 & 0015, 0035, 0037].
Modified Koshimizu and Dhindsa are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the temperature control system of modified Koshimizu with the feedback control of Dhindsa to decrease temperature variation of the grid in order to provide more uniform plasma processing [Dhindsa – 0013].
Although taught by the cited prior art, the claim limitations “configured to generate a signal indicative of a temperature of the separation grid” are functional limitations and do not impart any additional structure.  While features of an apparatus In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claims 5-6 and 13:
Modified Koshimizu teaches the temperature control units comprise: Page 2 of 13one or more heating elements (embedded heating elements) disposed in the separation grid (plasma grid) [Singh – 0048].
Modified Koshimizu does not specifically teach Page 2 of 13one or more first heating elements disposed in a first zone of the separation grid; one or more second heating elements disposed in a second zone of the separation grid.  
Dhindsa teaches one or more first heating elements (heating elements, 220A) disposed in a first zone (zone, 202A) [fig 3B-4 & 0015, 0029]; one or more second heating elements (heating elements, 220B) disposed in a second zone (zone, 202B) [fig 3B-4 & 0015, 0029].  
Modified Koshimizu and Dhindsa are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the heating elements disposed in the separation grid of modified Koshimizu to be disposed in first and second zones, as in Dhindsa, to decrease temperature variation of the grid in order to provide more uniform plasma processing [Dhindsa – 0013, 0015, 0031].
structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 8:
Modified Koshimizu teaches the temperature control system comprises: one or more controllers (system controller may perform the methods described – i.e. the temperature control method described in 0048) [Singh - 0048, 0087]; and one or more temperature sensors (temperature measurement device) [Singh – 0048]. 
Although the following limitations describe basic feedback which are likely implied by the disclosure of modified Koshimizu (Singh), modified Koshimizu does not specifically disclose “the one or more controllers are configured to control the flow of fluid provided to the one or more fluid channels based at least in part on the signal indicative of the temperature of the separation grid”.
Dhindsa teaches one or more controllers (controller, 230) are configured to control the flow of fluid (pressure of the heat transfer gas) provided to the one or more fluid channels (spaces, 214A-214C) based at least in part on the signal (input signal) 
Modified Koshimizu and Dhindsa are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the temperature control system of modified Koshimizu with the feedback control of Dhindsa to decrease temperature variation of the grid in order to provide more uniform plasma processing [Dhindsa – 0013].
Although taught by the cited prior art, the claim limitations “configured to generate a signal indicative of a temperature of the separation grid” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claims 9-10:
Modified Koshimizu teaches the temperature control units comprise: Page 2 of 13one or more fluid channels (embedded cooling channels) disposed in the separation grid (plasma grid) [Singh – 0048].
Modified Koshimizu does not specifically teach Page 2 of 13one or more first fluid channels disposed in a first zone of the separation grid; one or more second fluid channels disposed in a second zone of the separation grid.

Modified Koshimizu and Dhindsa are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the fluid channels disposed in the separation grid of modified Koshimizu to be disposed in first and second zones, as in Dhindsa, to decrease temperature variation of the grid in order to provide more uniform plasma processing [Dhindsa – 0013, 0015, 0031].
Although taught by the cited prior art (selectively control pressure of the heat transfer gas) [Dhindsa – 0035-0036], the claim limitations “wherein the temperature control system is configured to independently control the flow of fluid through the one or more first fluid channels relative to the one or more second fluid channels” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
14.	Claims 16, 21, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu (US 6,162,323) in view of Hao et al (US 6,415,736) and Huseinovic et al (US 9,129,778).
Regarding claim 16:

Koshimizu does not specifically teach the first grid plate has a cross-section with a varying thickness profile such that the separation grid has a varying thickness profile across a cross-section of the separation grid, wherein the first grid plate has a first surface with a generally flat profile and a second surface with a continuously concave profile.Page 4 of 13Response Dated: September 10, 2020Response to Final Office Action Dated: June 12, 2020
	Hao teaches a first grid plate (baffle plate, 92) has a cross-section with a varying thickness profile such that the separation grid has a varying thickness profile across a cross-section of the separation grid (contoured), wherein the first grid plate (92) has a first surface (bottom surface) with a generally flat profile (see fig 3D) and a second surface (top surface, 94) with a continuously concave profile (see fig 3D) [fig 3D & col 4-5, lines 60-15 and col 6, lines 35-50].

Koshimizu modified by Hao does not specifically teach the second grid plate has a cross-section with a varying thickness profile such that the separation grid has a varying thickness profile across a cross-section of the separation grid, wherein the second grid plate has a first surface with a generally flat profile and a second surface with a continuously concave profile.Page 4 of 13Response Dated: September 10, 2020Response to Final Office Action Dated: June 12, 2020
Huseinovic teaches a second grid plate (fluid distribution member, 1104) has a cross-section with a varying thickness profile such that the separation grid has a varying thickness profile across a cross-section of the separation grid (of varying thickness), wherein the second grid plate (1104) has a first surface with a generally flat profile (substantially planar first surface, 1141) and a second surface with a continuously concave profile (substantially concave second surface, 1140) [fig 11D & col 7, lines 44-48].
Modified Koshimizu and Huseinovic are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the second grid plate of modified Koshimizu with the varying thickness profile of Husenovich to achieve the desired fluid distribution. 
It is noted that the modified structure (modifying the first plate of Koshimizu with the profile of Hao and modifying the second plate of Koshimizu with the profile of Husenovich 11D) results in a structure similar to the embodiment depicted in fig 11E of Husenovich.
Although taught by the cited prior art, the claim limitations “to allow passage of neutral species” and “to affect a flow of neutral species through the separation grid” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claim 21:
Modified Koshimizu teaches a central portion of the separation grid (92) has a first thickness (see fig 3D) and a peripheral portion of the separation grid (92) has a second thickness (see fig 3D), the first thickness being different from the second thickness (see fig 3D) [Hao - fig 3D & col 4-5, lines 60-15 and col 6, lines 35-50].  
Regarding claims 24-25:
Modified Koshimizu teaches the first grid plate (92) and the second grid plate (1104) both have varying thickness profiles (see fig 3D of Hao and fig 11D of Husenovich, respectively), the first plate (92) is a top plate (baffle plate) and the second .

Response to Arguments
15.	Applicant’s arguments, see Remarks, filed 09/10/2020, with respect to the rejection of claim(s) 1-10 under 35 USC 112(a) have been fully considered and are persuasive.  The rejection of claim(s) 1-10 under 35 USC 112(a) has been withdrawn in view of the amendments to claim 1.
16.	Applicant’s arguments, see Remarks, filed 09/10/2020, with respect to the rejection of claim(s) 16, 21, and 24 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim(s) 16, 21, and 24 under 35 USC 112(b) has been withdrawn in view of the amendments to claims 16 and 24.
17.	Applicant’s arguments, see Remarks, filed 09/10/2020, with respect to the rejection of claim(s) 1-11, 13, 16, 21, and 24 under 35 USC 103 have been fully 

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tahara et al (US 2009/0008034) and Yamashita et al (US 2009/0029564) teach a first grid plate and a second grid plate [fig 1 and 9, respectively].
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718